DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and  2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foxconn [CN 201081807].
In regard to claim 1, Foxconn discloses [in Figs. 1 and 4] a microswitch comprising: a contact chamber [inside 1, 2]  that accommodates a contact mechanism [4, 5] that opens and closes an electrical circuit; an enclosure [1, 2] that accommodates the contact chamber [inside 1, 2]; and a pressing component [3] that accepts a pressure external to the enclosure [1, 2]; wherein: the pressing component [3] comprises: an insertion part [annotated below] that is inserted into an insertion hole [20] in the contact chamber [inside 1, 2] and acts on the contact mechanism [4, 5], the insertion part receiving a pressure external thereto and moving in an insertion direction from a first side that is outward of the enclosure [1, 2] to a second side that is inward of the enclosure [1, 2]; and a shielding part [annotated below] surrounding the insertion part and positioned between the insertion hole [20] and the contact chamber [inside 1, 2] that shields the insertion hole from the contact chamber [inside 1, 2], the shielding part comprising a peripheral wall [annotated below] that protrudes at a periphery of the shielding part toward the first side; the shielding part is larger than the insertion hole [20] and smaller than the contact chamber [inside 1, 2],  and extends from the insertion part in a direction orthogonal to the insertion direction to block the insertion hole [20]  while moving in the insertion direction with the insertion part; and the enclosure [1, 2] comprises a guide wall [entire inner wall of [1] that surrounds the peripheral wall of the shielding part] that surrounds and encloses the peripheral wall of the shielding part, with a small gap therebetween, the peripheral wall of the shielding part moves relative to the guide wall while the shielding part moving in the insertion direction.  

    PNG
    media_image1.png
    351
    531
    media_image1.png
    Greyscale

	In regard to claim 2, Foxconn discloses [in Figs. 1 and 4] the microswitch according to claim 1, wherein: the shielding part [annotated above] is plate-shaped.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Foxconn [CN 201081807] in view of Lee et al. [Lee hereinafter, US 2014/0124343].
In regard to claims 3 and 4, Foxconn discloses [in Figs. 1 and 4] the microswitch according to claim 1.  Foxconn does not disclose2Keiichiro KOBUCHIAppl. No. 16/971,321OMR.065.0526.PCResponse to the Non-Final Office Action of July 23, 2021 that a surface on a first side of the shielding part is sticky wherein, the shielding part is sticky due to a coating of an adhesive compound or due to adhering an adhesive component.  Lee teaches [in Figs. 1, 5 and 9] that a surface on a first side of the shielding part [312a] is sticky wherein, the shielding part 312a] is sticky due to a coating of an adhesive compound or due to adhering an adhesive component [200].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the sticky surface of the shielding part due to a coating of an adhesive compound as taught by Lee with the shielding part of Foxconn in order to trap small debris an protect the inner components of the switch. 
In regard to claims 7 and 8, Foxconn discloses [in Figs. 1 and 4] the microswitch according to claim 2.  Foxconn does not disclose2Keiichiro KOBUCHIAppl. No. 16/971,321OMR.065.0526.PCResponse to the Non-Final Office Action of July 23, 2021 that a surface on a first side of the shielding part is sticky wherein, the shielding part is sticky due to a coating of an adhesive compound or due to adhering an adhesive component.  Lee teaches [in Figs. 1, 5 and 9] that a surface on a first side of the shielding part [312a] is sticky wherein, the shielding part 312a] is sticky due to a coating of an adhesive compound or due to adhering an adhesive component [200].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the sticky surface of the shielding part due to a coating of an adhesive compound as taught by Lee with the shielding part of Foxconn in order to trap small debris an protect the inner components of the switch. 

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Foxconn [CN 201081807] in view of Hsiung [US 8,542,482].
In regard to claims 6 and 12, Foxconn discloses an operation device comprising the microswitch according to claims 1 and 2, respectively, wherein the operation device outputs a signal on the basis of an operation of the contact mechanism [4, 5] in the microswitch.  Foxconn does not disclose a pressing operation part that accepts a pressing operation external thereto, the pressing operation part transmitting the pressing operation accepted thereby to the microswitch as a pressure external to the microswitch.  Hsiung teaches [in Figs. 1 and 4] a pressing operation part [244] that accepts a pressing operation external thereto, the pressing operation part [244] transmitting the pressing operation accepted thereby to the microswitch as a pressure external to the microswitch.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the pressing operation part of Hsiung with the microswitch of Foxconn in order to protect the inner components of the microswitch.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Foxconn [CN 201081807] in view of Lee et al. [Lee hereinafter, US 2014/0124343] further in view of Hsiung [US 8,542,482].
In regard to claims 14 and 15, Foxconn discloses an operation device comprising some of the limitations of the microswitch according to claims 3 and 4, respectively, wherein the operation device outputs a signal on the basis of an operation of the contact mechanism [4, 5] in the microswitch.  Foxconn and Lee do not disclose a pressing operation part that accepts a pressing operation external thereto, the pressing operation part transmitting the pressing operation accepted thereby to the microswitch as a pressure external to the microswitch.  Hsiung teaches [in Figs. 1 and 4] a pressing operation part [244] that accepts a pressing operation external thereto, the pressing operation part [244] transmitting the pressing operation accepted thereby to the microswitch as a pressure external to the microswitch.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the pressing operation part of Hsiung with the microswitch of Foxconn, as modified by Lee, in order to protect the inner components of the microswitch.

Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive. In regard to claim 1, Applicant argues that “Tan fails to disclose that guide wall that surrounds and encloses the peripheral wall of the shielding part, with a small gap therebetween. To the contrary, the shaped surfaces 102 do not "surround and enclose" the peripheral wall in the manner claimed, because the coverage of the shaped surfaces 102 is interrupted in regions away from the corner”.  The Examiner disagrees.  Foxconn clearly discloses [in Figs. 1 and 4] that the entire continuous inner wall of [1] “surrounds and encloses” the peripheral wall of the shielding gap, with an small gap therebetween.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833